Citation Nr: 1601006	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  02-13 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating greater than 30 percent prior to December 3, 2012, and greater than 60 percent as of December 3, 2012 for ichthyosis vulgaris (skin disability).


REPRESENTATION

Appellant represented by:	Sean Ravin, Attorney


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel




INTRODUCTION

The Veteran served on active duty from January 1975 to January 1995.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which assigned an initial rating of 10 percent for ichthyosis vulgaris. 

The Veteran testified at a hearing before an RO Hearing Officer in December 2002; a transcript is of record.  

The Board denied the Veteran's appeal in a November 2006 decision.  The United States Court of Appeals for Veterans Claims (Court) issued an Order in June 2008 vacating the Board's decision and granting a joint motion for remand (JMR).  

In June 2009 the Board remanded the case for further action in accordance with the terms of the JMR, and then denied the appeal in a July 2010 decision.  This decision was vacated by the Court in an October 2011 Order, which endorsed a joint motion for remand.  The case was remanded back to the Board for further action pursuant to the JMR.  The Board then remanded the case in February 2012 for additional development.

In a September 2014 decision, the Board granted a 60 percent rating for the Veteran's skin disability effective December 3, 2012, and denied entitlement to a rating greater than 30 percent prior to that date.  In an August 2015 Order, the Court endorsed a joint motion for partial remand (JMPR), and vacated the Board's September 2014 decision to the extent it denied entitlement to a rating greater than 30 percent prior to December 3, 2012, and greater than 60 percent as of that date, and remanded the case for further action consistent with the terms of the JMPR.  The Board's grant of a 60 percent rating effective December 3, 2012 was undisturbed.  



In the JMPR, the parties agreed that the Board did not consider whether Diagnostic Code (DC) 7806, which pertains to dermatitis, might afford a basis for a 60 percent rating prior to December 3, 2006.  See 38 C.F.R. § 4.118 (2015).  In this regard, the JMPR notes that the Veteran has been diagnosed with both ichthyosis vulgaris and dermatitis, and that the two diagnoses have been associated with each other.  The Board is instructed to consider whether the Veteran's dermatitis is a "component" of his ichthyosis or whether it may be rated separately under DC 7806, including whether service connection is warranted on a secondary basis for dermatitis.  See 38 C.F.R. § 3.310 (2015).  The JMPR also finds that the Board did not adequately explain how the rating criteria contemplate manifestations of the Veteran's skin disorder, including bleeding skin, in support of its conclusion that referral for extraschedular consideration under 38 C.F.R. § 3.321(b) (2015) is not warranted.  


FINDING OF FACT

The Veteran's ichthyosis vulgaris, which is also diagnosed as or closely associated with dermatitis as an overlapping condition, is manifested by severely dry skin, scaling resembling a fish-scale appearance, intermittent fissures and cracking with bleeding, especially during the late fall and winter months, intermittent ulcerations, and hyperpigmented scarring, with itching and pain; it consistently affects more than 40 percent of the entire body, but has not been productive of systemic or nervous manifestations. 


CONCLUSIONS OF LAW

1. The criteria for a rating greater than 30 percent for ichthyosis vulgaris are not satisfied prior to August 30, 2002.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.3 (2015); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2001). 



2. The criteria for a rating of 60 percent, but no higher, for ichthyosis vulgaris are satisfied as of August 30, 2002.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.3, 4.118, Diagnostic Codes 7806 and 7824 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Procedural Due Process

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  

Because this appeal stems from a granted service connection claim, the issue of whether there was adequate VCAA notice is moot, as the purpose of such notice was fulfilled with the grant of service connection.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, a July 2009 letter provided all notice required under the VCAA, followed by adequate time for the Veteran to submit information and evidence before readjudication of this claim via supplemental statements of the case (SSOC's).  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007); Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (a timing delay in VCAA notice is harmless if followed by readjudication of the claim after the claimant has had an appropriate time to respond); accord Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

With regard to the duty to assist, the Veteran's service treatment records and post-service treatment records identified by him, including VA treatment records, have been obtained to the extent possible.  He has not identified any other records or evidence he wished to submit or have VA obtain on his behalf.  The Veteran has been afforded appropriate VA examinations, most recently in December 2013.  This most recent examination was conducted during the winter months, when the Veteran's skin condition is reportedly at its most severe, and therefore complied with the requirements of the joint motion of the parties.  The examination report includes consideration of the Veteran's medical history and all pertinent findings, such that the Board is able to make a fully informed decision.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2015).  There is no evidence indicating that there has been a material change in the severity of the Veteran's skin disorder since the last examination.  See 38 C.F.R. § 3.327(a) (providing that reexaminations will be requested whenever VA needs to determine the current severity of a disability).  Thus, further examination is not warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a new VA examination is not required simply because of the passage of time since an otherwise adequate examination was conducted); accord VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, the duty to assist is satisfied.

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

The Board remanded this claim several times for further action and development.  All of the Board's remand directives have been accomplished to the extent possible.  Accordingly, the Board finds there has been substantial compliance with its remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Veteran testified at a hearing before a Decision Review Officer (DRO) in December 2002.  Under 38 C.F.R. § 3.103(c)(2) (2015), the hearing officer has the responsibility to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the hearing officer has two duties under § 3.103(c)(2).  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id. at 496.  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id. at 496-97.

At the hearing, the Veteran had an opportunity to provide testimony in support of the claim, facilitated by questioning from the hearing officer and the representative of record.  The Veteran did not raise any new issues at the hearing, and there is no indication that any outstanding evidence might exist that would provide additional support for the claim.  See id.  Moreover, extensive development has been conducted since the December 2002 hearing, including several VA examinations to address the outstanding issue of whether the Veteran's skin disorder has met the criteria for a higher evaluation.  See id. at 498-99 (finding that any deficiencies in discharging the hearing officer's duties under § 3.103(c)(2) were rendered harmless by otherwise developing the record).  Given this development, in addition to the Veteran's testimony at the hearing and the evidence in the claims file, the "clarity and completeness of the hearing record [is] intact" and there is no prejudicial error concerning the hearing officer's duties under § 3.103(c)(2).  See Bryant, 23 Vet. App. at 498 (holding that the rule of prejudicial error applies to the hearing officer's duties); see also Sanders, 556 U.S. at 407, 410.


II. Analysis

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2015).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.  

Separate ratings for distinct disabilities resulting from the same injury or disease can be combined so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); see 38 C.F.R. § 4.14 (2015) (recognizing that disability from distinct injuries or diseases may overlap).  The evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the service-connected disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  See Fenderson, 12 Vet. App. at 125; 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).  



A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant); 38 C.F.R. § 4.3 (providing that all reasonable doubt regarding the degree of disability will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

During the pendency of this claim, the applicable rating criteria for the Veteran's skin disorders, found at 38 C.F.R. § 4.118, were amended effective August 30, 2002.  See 67 Fed. Reg. 49590 (July 31, 2002).  Only the version of the schedular criteria that was in effect when the Veteran submitted this claim in January 2001 may be applied prior to August 30, 2002.  See id.; see also VAOPGCPREC 7-2003 (Nov. 19, 2003); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308 (1991) to the extent it conflicts with the precedents of the United States Supreme Court and the Federal Circuit).  The current version of the relevant rating criteria is applicable to the claim from August 30, 2002 forward.  See id.  At the same time, although the current rating criteria may not be applied prior August 30, 2002, this does not prohibit application of the earlier version of the rating criteria to the period on or after the effective date of the current rating criteria if that version would afford a higher rating, since it was still in effect when this claim was submitted.  

The rating criteria for scarring were also amended effective October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  The October 2008 revisions are applicable to claims for benefits received by VA on or after October 23, 2008.  Id.  
Nevertheless, the Board finds it may still apply the current rating criteria to the present claim as of October 23, 2008, if that would afford a higher rating from that date forward.  In this regard, the introductory language to § 4.118 provides, in relevant part, that a veteran whose scar(s) were rated under the old criteria may request review under the current criteria, irrespective of whether the scar(s) worsened since the last review.  The Board finds that a claim for an increased rating that is pending as of the effective date of the October 2008 amendments includes a request for a review under the current criteria, as the claimant is assumed to be seeking the maximum possible benefits.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  At the same time, as discussed above, the Board may also apply the prior version of the applicable rating criteria that was in effect during the pendency of this claim to the period on or after October 23, 2008, if that version would afford a higher rating. 

Prior to August 30, 2002, the Veteran's ichthyosis vulgaris was rated under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7806, which pertains to eczema.  In this regard, prior to August 2002, there was no diagnostic code specific to ichthyoses.  Thus, it was rated by analogy to eczema under DC 7806.  See 38 C.F.R. § 4.20 (2015) (providing that when an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous).  Under the prior version of DC 7806, a 30 percent is assigned when the skin disorder is manifested by exudation or constant itching, extensive lesions or marked disfigurement.  38 C.F.R. § 4.118, DC 7806 (2001).  A rating of 50 percent is assigned for ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or if the condition is exceptionally repugnant.  Id.

From August 30, 2002, the Veteran's ichthyosis vulgaris has been rated under the provisions of 38 C.F.R. § 4.118, DC 7824, which pertains to diseases of keratinization including ichthyosis.  Under DC 7284, a rating of 30 percent is assigned when the skin disorder is manifested by either generalized cutaneous involvement or systemic manifestations, with intermittent systemic medication such as immunosuppressive retinoids required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id.  A rating of 60 percent is assigned when there is either generalized cutaneous involvement or systemic manifestations, with constant or near-constant systemic medications such as immunosuppressive retinoids required during the past 12-month period.  Id.



The rating criteria for eczema were also amended effective August 30, 2002.  Current DC 7806 applies to eczema or dermatitis, and provides, in relevant part, that a rating of 30 percent is assigned when 20 to 40 percent of the entire body is affected, or 20 to 40 percent of exposed areas are affected.  Alternatively, a 30 percent rating is assigned under DC 7806 when systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  38 C.F.R. § 4.118 (2015).  A rating of 60 percent is assigned when more than 40 percent of the entire body is affected, or more than 40 percent of exposed areas is affected.  Alternatively, a 60 percent rating is assigned when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during the past 12-month period.  Id.

The Court has held that, in evaluating skin disorders, the frequency and duration of the outbreaks and the appearance and virulence of them must be addressed.  See Bowers v. Derwinski, 2 Vet. App. 675 (1992).  

At an October 2001 VA-contracted examination, the Veteran reported that he had experienced dry, cracked, itchy skin for the past 25 years with exacerbations especially during the winter months.  He also reported fissures that would bleed, and that his skin condition had been treated with topical moisturizing creams.  His current symptoms included itching, pain, and a rash involving his upper and lower extremities as well as his lower abdomen and back.  On examination the Veteran's skin was found to be severely dry and scaly, with hyperpigmented scarring involving the upper arms and legs, especially the thighs, lower legs and feet.  There was no evidence of cracking, and the examiner suggested that the Veteran's skin condition was under control with the use of daily moisturizers.  The diagnosis was ichthyosis vulgaris, noted as currently stable.  The examiner stated that the stability may have been due to the examination being performed in a warm weather month, and confirmed that the condition was exacerbated during cold weather months. 



At a June 2002 VA Persian Gulf examination, the Veteran described his functional impairment as "slight," and attributed such impairment both to foot pain and his skin disorder.  His facial skin was observed to be "very healthy" and his arms looked healthy.  However, the examiner noted that on examination he had "severe scaling cracked shiny pruritic dry burning dermatitis of both legs," and that "this is his diagnosis of ichthyosis vulgaris."  The Veteran stated that his symptoms were much worse in the winter, when the condition would also affect his arms and back.  The examiner noted that at the time of the examination, the Veteran's ichthyosis vulgaris was "at its best."  On objective examination the skin was free of ecchymosis and pigmentation on facial areas was normal.  There were some areas on the arms, back and legs that were hyperpigmented and showed evidence of lichenification and shiny/scaly/cracked skin characteristic of a fish-scale appearance on the areas affected by dermatitis.  Hair distribution was normal.  The condition was controlled by Eucerine cream, Moisturel, and Lac-Hydrin 12%.  There was no indication of systemic effect.  The clinical impression was ichthyosis vulgaris. 

At the December 2002 DRO hearing, the Veteran stated that he treated his ichthyosis vulgaris with a prescription cream three or four times a day.  He also stated that he would often wake up at night from the pain of his skin drying up, and he had to sleep with a humidifier to keep the air moisturized.  His wife sometimes had to help him apply the moisturizer to his body.  He stated the disorder covered his arms, legs, back and hips, and essentially his entire body.  The disorder was better by about 40 percent in the hot, humid summer months, but much worse in the dry cold weather of winter. 

A February 2003 VA contract examination report reflects that, on examination, the Veteran's ichthyosis vulgaris covered his lower abdomen, both of his legs and feet, the inner side of his upper arms, and his back.  The examiner found that 70 percent of the Veteran's body surface was affected.  The disease was very itchy and caused hyper pigmented scarring that sometimes cracked and bled; however, there were no open cracks evident on examination.  The Veteran stated that he treated his skin disease with lotions provided by a dermatologist.  There was no indication of treatment via systemic medications.  No ulceration, exudation or exfoliation was noted, and the disorder did not affect the face or the front of the chest. 

Outpatient clinical notes dated in May 2004 and September 2004 show ongoing treatment for the Veteran's skin condition with prescription creams, lotions and ointments, but without any indication of systemic medication.

At a February 2006 VA examination, the Veteran reported experiencing diffuse scaling, itching, and burning of his skin with one to two flare-ups per year with an underlying baseline level of skin disease that was difficult to tolerate.  The Veteran stated that it significantly impacted his ability to work when it flared, which was "particularly the case in the winter months."  The examiner noted that the sincerity of the Veteran's complaint was "not in question."  The Veteran stated that he used numerous corticosteroids and other topical preparations when treating his skin disease.  He identified three products he used daily for the past 12 months (Lac-Hydrin, Vaseline and Eucerin), but none of those products qualified as a systemic medication.  In fact, the Veteran denied use of systemic or oral therapy for his skin condition.  He stated that he was employed as a warehouse shipping agent and that he had some difficulty with that occupation.  He stated that during severe flare ups, his skin would frequently crack and be quite painful, which would make his occupational duties and his activities of daily living (ADLs) quite difficult.  He also reported that his skin was painful when he showered.  He denied any systemic symptoms.  

The February 2006 VA examination report reflects that on examination, there was skin disease involving the head, face, neck, chest, back, abdomen, and bilateral upper and lower extremities.  The percent of visible skin involved was 95 to 100 percent, and the total body surface area involved 95 to 100 percent.  The examiner stated that the eruption was ichthyosiform, scaly, plaque type lesions scattered across all of the above-mentioned surface areas.  There was involvement of the eyelids, as well as the ears, cheeks, and even the lips.  There was no visible or palpable tissue loss.  There was no asymmetry of any exposed skin; however, there was involvement of the exposed skin bilaterally.  There were no associated systemic or nervous manifestations.  There were a few areas of ulceration on the dorsum of the hands and on the bilateral lower extremities.  There was no evidence of scarring present. 

The February 2006 VA examiner's diagnosis was moderate-to-severe ichthyosis vulgaris, noted to be "rather severe" on the day of examination.  The examiner noted ichthyosis vulgaris can be associated with underlying atopic dermatitis and "tendencies thereof."  The examiner further observed that the Veteran was only treating the disorder with topical moisturizers, and stated the Veteran would be a candidate for systemic therapy due to the extensive involvement and severe nature of the ichthyosis that day. 

Clinical outpatient notes continue to show prescription lotions and creams in May 2005, November 2006, April 2007, November 2008, and February 2009.  There is also a prescription for Vitamin E in November 2008, but the record does not identify the condition for which it was prescribed.  The Veteran presented to a VA dermatology consult in February 2009 with dry skin on both legs.  The Veteran's medication list included Urea 40 percent skin cream, Geri-hydrolac 12 (ammonium lactate) and petroleum jelly, none of which is a systemic medication such as immunosuppressive retinoids. 

At a September 2009 VA skin examination, the Veteran reported that in the fall months the condition would become worse, with cracking and pain of the skin of his legs and arms.  The Veteran reported treating the condition with two different over-the-counter moisturizers.  The examiner stated that neither of the moisturizers is a corticosteroid or immunosuppressive.  In terms of occupational impairment, the Veteran stated that he experienced itching at work, especially in the fall months when the condition became worse.  He was able to function in his occupation, but stated that the itching made him irritable.  



The September 2009 VA examination report reflects that on examination there was superficial ichthyosis covering between 20 and 40 percent of the total body area.  The disorder was present on the lower extremities from the buttocks to the feet; there were no ichthyosis on the face and no tissue loss or distortion of features.  There was no ulceration, exfoliation, crusting, or systemic/nervous manifestations.  There was no requirement for treatment by corticosteroids or other immunosuppressives; in fact, the examiner stated that systemic therapy was not required.  There was no scarring of the head, face or neck, although there were a number of small superficial scars on the lower extremities reportedly due to scratching the ichthyosis.  The Veteran had abnormal texture of the skin (shiny and reptilian in appearance, but smooth to the touch) of both lower extremities.  Photographs were taken during the examination and have been associated with the claims file. 

An April 2013 VA dermatology note shows that the Veteran continued to treat his skin condition with lotions and creams.  The dermatologist noted that in the past, treatment was via Eucerine, urea, and Lac-Hydrin, although for the past few years the Veteran only used Lac-Hydrin and Vaseline.  The dermatologist prescribed Eucerine, Urea 40% and Lac-Hydrin for treatment at that time.

At the December 2013 VA examination, the Veteran reported that his symptoms persisted and continued to flare up during winter months and due to direct sun exposure.  His symptoms included large, hyperpigmented, scaly patches, particularly on the buttocks and legs, but also on the posterior neck, lateral arms, dorsum of the hands and feet, lower abdomen and back.  Cracking and bleeding occurred during flare-ups.  He also reported that the cracking and bleeding were worse when he was at work, due to banding and lifting required by his job.  The examiner found that the Veteran had dermatitis which covered more than 40 percent of the Veteran's body.  The examiner confirmed that the Veteran used Eucerin, Urea 40% cream, and Lac-Hydrin to treat this skin condition.  The examiner found that the Veteran did not experience systemic manifestations of the skin disease, including fever, weight loss or hypoproteinemia.  The examiner did, however, confirm that during the prior year, the Veteran had constant or near constant use of Vitamin D capsules to control his ichthyosis vulgaris.  

In its September 2014 decision, the Board assigned a 60 percent rating effective December 2012 based on the December 2013 VA examiner's statement that the Veteran had near constant use of Vitamin D capsules for the prior year.  

The Board again finds that prior to August 30, 2002, the criteria for a rating greater than 50 percent under the version of DC 7806 then in effect for the Veteran's skin disorder were not satisfied or more nearly approximated.  His ichthyosis vulgaris was not manifested by systemic or nervous manifestations.  See 38 C.F.R. § 4.118, DC 7806 (2001).  The October 2001 and June 2002 VA examination reports weigh against systemic or nervous manifestations, as they show findings limited to the Veteran's skin, and the June 2002 VA examiner explicitly stated that there was no systemic effect.  Later examination reports bare out these findings. 

The evidence also weighs against "exceptionally repugnant" manifestations.  See id.  The fact that the Veteran's ichthyosis vulgaris was productive of lesions, dry skin, itching, scaling, and intermittent fissures and ulcerations with bleeding that were worse during the late fall and winter months does not by itself support a finding that the condition was exceptionally repugnant, when such manifestations are also contemplated by the 30 percent rating, which includes "exudation or constant itching," "extensive lesions," or "marked disfigurement."  See id.  Indeed, the 50 percent rating under the prior version of DC 7806 requires not only ulceration or extensive exfoliation or crusting, but also systemic or nervous manifestations.  In other words, ulceration or extensive exfoliation does not per se warrant a finding of "exceptionally repugnant skin," when the criteria for a 50 percent rating require both ulceration or extensive exfoliation and systemic or nervous manifestations.  If ulceration, itching, exudation, extensive lesions, or marked disfigurement automatically established "exceptionally repugnant" manifestations in satisfaction of this criterion for a 50 percent rating, then the specific criteria set forth for 30 percent and 50 percent ratings, as well as their differentiation, would be circumvented and rendered a nullity.  

In light of the discussion in the preceding paragraph, the Veteran's intermittent fissures with bleeding, ulcerations, scaling, dryness, itching, and hyperpigmented scarring does not amount to "exceptionally repugnant" manifestations such that a 50 percent rating was warranted prior to August 30, 2002.  Indeed, no examiner, even when the Veteran was examined during the winter months in February 2003, February 2006 and December 2013, found that the Veteran's skin was exceptionally repugnant, and these reports show that ulcerations, exudation, fissures, or bleeding were not present on examination.  Rather, the Veteran's skin has generally been characterized as having a severely dry, scaly appearance with hyperpigmented scarring.  While these manifestations may significantly compromise the appearance of the affected areas, they are not so severe as to be exceptionally repugnant, even when intermittent fissures and bleeding is taken into account.  Moreover, in the alternative and for the sake of argument, the evidence does not show that the intermittent bleeding and fissures, even if temporarily repugnant, are present long enough to warrant staged or higher ratings.  See Voerth v. West, 13 Vet. App. 117, 122-23 (1999) (observing that "temporal considerations are important" when determining whether a VA examination must be performed during a flare-up, and that occasional short-lived flare-ups must be distinguished in this regard from those cases where a person experiences a worsened condition for weeks or months which impairs earning capacity); see also 38 C.F.R. § 4.1.  The Board also notes that the Veteran's face has generally not been affected by his skin disorder, both according to the clinical findings in the examination reports and the Veteran's own statements, with the notable exception of the February 2006 VA examination report.  Even when his face has been affected, it has not resulted in scarring or disfigurement.  While not required to establish "exceptionally repugnant" manifestations, facial disfigurement would be an additional factor that could potentially support such a finding were it present.  The Veteran does not have such disfigurement.  

In short, prior to August 30, 2002, the Veteran's skin disorder more nearly approximated the criteria for a 30 percent rating under the applicable rating criteria then in effect.  See 38 C.F.R. § 4.118 (2001). 

As of August 30, 2002, a 60 percent rating is warranted under current DC 7806.  See 38 C.F.R. § 4.118 (2015).  As directed in the August 2015 JMPR, the Board must consider whether this diagnostic code applies to the Veteran's skin disorder.  The Board finds that it does.  Not only has the Veteran's service-connected skin disorder manifested as dry, scaly skin, but has also been repeatedly characterized as also being associated with, or itself a form of, dermatitis.  Specifically, the June 2002 VA Persian Gulf examination report states that on examination the Veteran had "severe scaling cracked shiny pruritic dry burning dermatitis of both legs," and that "this is his diagnosis of ichthyosis vulgaris."  This finding suggests that the Veteran's ichthyosis vulgaris and dermatitis are almost the same condition, or at least closely intertwined.  The same examiner reiterated this finding, going on to state that there were some areas on the arms, back and legs that were hyperpigmented and showed evidence of lichenification and shiny/scaly/cracked skin characteristic of a fish-scale appearance "on the areas affected by dermatitis."

Similarly, the February 2006 VA examiner noted that ichthyosis vulgaris can be associated with underlying atopic dermatitis and "tendencies thereof," which bears out the findings in the June 2002 VA examination report.  Consistent with these earlier findings, the December 2013 VA examiner likewise found that the Veteran had dermatitis which covered more than 40 percent of his body.  The examiner did not suggest that the dermatitis was distinct from the ichthyosis vulgaris, instead noting that the Veteran's symptoms included large, hyperpigmented, scaly patches, particularly on the buttocks and legs, but also on the posterior neck, lateral arms, dorsum of the hands and feet, lower abdomen and back.  The examiner did not describe other symptoms or manifestations, and these are essentially the same manifestations described in the earlier examination reports and diagnosed as both ichthyosis vulgaris and dermatitis.  

Applying current DC 7806 as of its August 2002 effective date, a 60 percent rating is warranted from that date forward based on more than 40 percent of the Veteran's body being affected by his skin condition.  See 38 C.F.R. § 4.118.  In this regard, the October 2001 VA examination shows that the Veteran reported a rash involving his upper and lower extremities as well as his lower abdomen and back.  On examination the Veteran's skin was found to be severely dry and scaly, with hyperpigmented scarring involving the upper arms and legs, especially the thighs, lower legs and feet.  The February 2003 VA contract examination shows examination findings that 70 percent of the Veteran's body surface was affected.  The February 2006 VA examination report shows that 95 to 100 percent of the Veteran's visible skin was affected, and that the total body surface area involved 95 to 100 percent.  The December 2013 VA examination report reflects that the Veteran had dermatitis covering more than 40 percent of his body.  These findings show that the Veteran's skin disorder has more or less consistently covered more than 40 percent of his body since August 2002.  The October 2001 VA examination report does not specify the percentage, but indicates that extensive areas were affected.  

Although the September 2009 VA examiner stated that the Veteran's disorder covered between 20 and 40 percent of the total body area, the criteria for a 60 percent rating under DC 7806 do not state that the disorder must cover more than 40 percent of the total body area all the time.  The fact that there was a temporary remission does not weigh against assignment of a 60 percent rating when the Veteran's skin disorder otherwise was found to cover at least 40 percent of his total body area in all other examinations both before and after the September 2009 examination.  Moreover, the September 2009 examiner did not state whether more than 40 percent of exposed areas was affected. 

The fact that manifestations of the Veteran's skin disorder have been repeatedly characterized as severe in the examination reports further supports assignment of a 60 percent rating under current DC 7806. 

In short, a 60 percent rating is assigned under DC 7806 from August 30, 2002 forward, the effective date of the current rating criteria, based on more than 40 percent of the Veteran's body being affected by his skin disorder.  See 38 C.F.R. § 4.118.

The Board finds that separate ratings for dermatitis and ichthyosis vulgaris are not warranted, as it would result in compensating the Veteran twice for the same disability under different diagnoses, in violation of the rule against pyramiding.  See 38 C.F.R. § 4.14.  As discussed, the terms "dermatitis" and "ichthyosis vulgaris" as used by the examiners to characterize the Veteran's skin disorder appear to be almost interchangeable; the evidence does not show that the disorders are so distinct in their manifestations as to produce distinct disabling effects.  The Veteran's itching, dryness, fissures, ulcerations, and scaling may stem from the one or the other diagnosis, or both, but are overlapping and duplicative symptoms in terms of the disability being compensated.  See id.; Esteban, 6 Vet. App. at 261-62; see also 38 C.F.R. §§ 4.1, 4.10.  Thus, separate ratings are not appropriate. 

A rating greater than 60 percent is not available under DC 7824 for diseases of keratinization including ichthyosis.  See 38 C.F.R. § 4.118.  As a 60 percent rating is the maximum evaluation that may be assigned under DC's 7806 and 7824, a higher rating is not warranted. 

The Board also finds that separate or higher ratings are not warranted based on scarring or disfigurement.  Under DC 7800, for scars that are located on the head, face, or neck, or other disfigurement of the head, face, or neck, a 10 percent evaluation is assigned with one characteristic of disfigurement; a 30 percent rating is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or; with two or three characteristics of disfigurement; a 50 percent rating is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement; and, a maximum 80 percent rating is provided when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement.  38 C.F.R. § 4.118. 

Under NOTE (1) to DC 7800, the 8 characteristics of disfigurement for purposes of evaluation under 38 C.F.R. § 4.118, are: a scar 5 or more inches (13 or more cm.) in length; a scar at least 1/4 inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; a scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding 6 square inches (39-sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39-sq. cm.); underlying soft tissue missing in an area exceeding 6 square inches (39-sq. cm.); and skin indurated and inflexible in an area exceeding 6 square inches (39-sq. cm.).  Id. 

As the evidence shows that the Veteran does not have facial scarring or any of the characteristics of disfigurement set forth in DC 7800, NOTE (1), a higher or separate rating is not warranted for disfigurement. 

With regard to scarring, the criteria under DC 7804 both prior to and after the August 30, 2002 amendment are essentially the same.  Under DC 7804 as in effect prior to August 30, 2002, a 10 percent rating is assigned to scars which are superficial, tender, and painful on objective demonstration.  See 38 C.F.R. § 4.118 (2001).  Under the version of DC 7804 that went into effect on August 30, 2002, a 10 percent rating is provided for scars which are superficial and painful on examination.  See 38 C.F.R. § 4.118 (2003).  

Here, the Veteran's skin disorder has not produced scarring which is tender and painful on examination.  Although the skin disorder may itself be painful, this has already been compensated by the ratings currently assigned under DC 7806.  Moreover, in the alternative, a separate rating for painful scarring would result in compensating the Veteran twice for overlapping or duplicative symptoms resulting in the same disability under different diagnoses, in violation of the rule against pyramiding.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261-62.

Under DC 7803 as in effect prior to August 30, 2002, scars which are superficial, poorly nourished and with repeated ulceration, warrant a 10 percent rating.  38 C.F.R. § 4.118, (2001).  Under DC 7803 as amended in August 2002, scars which are superficial and unstable are assigned a 10 percent rating.  See 38 C.F.R. § 4.118 (2003).  An unstable scar is defined as one where, for any reason, there is frequent loss of covering of skin over the scar.  Id., Note (1).  

The Veteran's skin disorder has not produced scarring which is poorly nourished with repeated ulceration, or which is unstable as defined in the rating criteria.  As discussed above, the Veteran's skin disorder may itself be manifested by ulceration or similar symptoms, but such have already been compensated by the ratings currently assigned under DC 7806.  Thus, a separate rating under DC 7806 would violate the rule against pyramiding.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261-62.

Under the current version of DC 7804 that went into effect as of October 2008, ratings of 10, 20, or 30 percent may be assigned for scars that are unstable or painful, based on the number of such scars.  38 C.F.R. § 4.118 (2015).  An unstable scar continues to be defined as one where, for any reason, there is frequent loss of covering of skin over the scar. 

Here, as already explained, a separate rating for scars that are unstable or painful is not warranted, as it would violate the rule against pyramiding.  In the alternative, there is no evidence that the Veteran has such scarring as a result of his service-connected skin disorder. 

Diagnostic Code 7805, as in effect prior to and as of August 30, 2002, provides for rating scars based upon limitation of motion of the affected part.  See 38 C.F.R. § 4.118 (2001, 2003).  As the Veteran does not have scarring that has resulted in limitation of motion due to his skin disorder, a separate rating under the prior versions of DC 7805 is not warranted. 

The current version of DC 7805 as in effect since October 2008 provides that disabling effects of scars not addressed in other diagnostic codes pertaining to scarring (DC's 7801, 7802, and 7804) are to be evaluated under an appropriate diagnostic code.  As the Veteran has no other disabling effects from scarring, consideration of other diagnostic codes is not warranted.  

Under DC 7802 as in effect prior to October 2008, scars other than of the head, face, or neck, that are superficial and that do not cause limited motion are assigned a 10 percent rating if they exceed an area or areas of 144 square inches (929 sq. cm.).  38 C.F.R. § 4.118 (2003).  Under current DC 7802, scars other than of the head, face, or neck, that are superficial and nonlinear are assigned a 10 percent rating if they exceed an area or areas of 144 square inches.  38 C.F.R. § 4.118 (2015). 

Here, to the extent the Veteran's skin disorder may produce superficial scarring that exceeds an area or areas of 144 square inches, this manifestation is already compensated by the ratings assigned under DC 7806 based on the amount of skin affected.  Thus, a separate rating under DC 7802, either prior to or as of October 2008, would violate the rule against pyramiding.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261-62.

DC 7801 as in effect prior to 2008 applies to scars other than of the head, face, or neck, that are deep or that cause limited motion.  Under this diagnostic code, a 10 percent rating is assigned for scars exceeding 6 square inches (39 sq. cm.).  See 38 C.F.R. § 4.118 (2003).  A deep scar is defined as one associated with underlying soft tissue damage.  See 38 C.F.R. § 4.118, DC 7801, Note (2).  Under current DC 7801, scars other than of the head, face, or neck, that are deep and nonlinear are assigned a 10 percent rating if they involve an area of at least 6 square inches.  38 C.F.R. § 4.118 (2015).  

Here, the Veteran's skin disorder has not resulted in scars that are deep or cause limited motion.  Thus, a separate rating under DC 7801 is not warranted under either version. 

With regard to staged ratings, although there may have been some fluctuations in severity of the Veteran's skin disorder over the course of this appeal, including during the fall and winter months when it is more prone to flare up, the preponderance of the evidence shows that it has not met or more nearly approximated the criteria for ratings higher than those already assigned at any point during the pendency of this claim, even when considered at its worst, for the reasons explained above.  Thus, staging is not warranted for the time period under review.  See Hart, 21 Vet. App. at 509-10; Fenderson, 12 Vet. App. at 126. 

As there is no evidence or assertion of unemployability related to the Veteran's skin disorder during time period under review, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised.  See 38 C.F.R. §§ 3.340, 4.16 (2015); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009). 

The evaluation of the Veteran's skin disorder does not warrant referral for extraschedular consideration.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008); aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this regard, because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.  38 C.F.R. § 3.321(b)(1).  These criteria have been broken up into a three-step inquiry: (1) The schedular criteria must be inadequate to describe the claimant's disability level and symptomatology; (2) There must be related factors such marked interference with employment or frequent periods of hospitalization; (3) If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 114. 

Here, a comparison of the Veteran's skin disorder with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Specifically, his skin disorder is manifested by severe dryness of skin, scaling resembling a "fish-scale" appearance, cracked skin, intermittent fissures that sometimes bleed, intermittent ulcerations, and hyperpigmented scars, with symptoms of itching and pain.  The Veteran has stated that these symptoms could interfere with his work especially during flare-ups in the winter months, wake him up at night, and have also caused irritability.  He also states that he must use a humidifier at night, and that he experiences pain when he showers.  The Board will address these latter circumstances below.  

The prior version of DC 7806 specifically contemplates exudation or constant itching, extensive lesions, ulceration, extensive exfoliation or crusting, and marked disfigurement.  38 C.F.R. § 4.118 (2001).  Although not every specific symptom or manifestation pertaining to the Veteran's skin disorder may be mentioned, such as bleeding, old DC 7806 effectively contemplates all disabling effects from a skin disorder characterized by breaks in skin, exudation or leakage, abnormal appearance, and itching, among other manifestations.  In this regard, as noted in Thun, the ratings provided under the VA Schedule for Rating Disabilities are averages, and while they may not completely account for each individual veteran's circumstances, are nevertheless adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  In other words, the rating criteria need not specifically mention each and every symptom or manifestation in order to be adequate to compensate for a given disability.  Indeed, as discussed above, the basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  That is, the rating criteria are designed ultimately not to compensate for a given sign or symptom, but rather for its effects on one's ability to function under the ordinary conditions of daily life, including employment.  In this regard, the rating criteria are generally considered adequate to compensate for such disabling effects.  See 38 C.F.R. § 4.1.

Moreover, although old DC 7806 does not mention pain, it must be assumed that ulcerations, for example, would be painful.  Exudation also arguably contemplates bleeding.  Exudation is defined as "the escape of fluid, cells, and cellular debris from blood vessels and their deposition in or on the tissues, usually as the result of inflammation."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st ed. 2007).  Whether or not this is the case, however, the Veteran's bleeding is nonetheless effectively compensated by old DC 7806 as explained above.  

The current version of DC 7806 is, like many diagnostic codes, devoid of any reference to symptoms or manifestations.  See 38 C.F.R. § 4.118 (2015).  The levels of evaluation under current DC 7806 turn solely on the amount of skin affected, as a percentage of exposed areas or of the body as a whole, and the method and regularity of treatment.  See id.  Similarly, the criteria under the diagnostic code specific to ichthyoses, DC 7824, are based on the amount of skin affected, i.e. whether there is general cutaneous involvement, and the method and regularity of treatment, i.e. whether systemic medication is required and whether constant or intermittent.  See id.  

Clearly then, the fact that a given symptom or manifestation is not mentioned under DC's 7806 and 7824 cannot in itself be a basis for extraschedular referral, when they make no reference to any symptoms or manifestations whatsoever, be it scaling, itching, dryness, rash, ulceration, inflammation, lesions, abnormal appearance, etc.  Instead, these diagnostic codes assume that a given diagnosis (i.e. eczema or dermatitis, or ichthyoses) has certain manifestations, and that such manifestations of course were the basis for the diagnosis in a given case.  Thus, their criteria are keyed not to specific manifestations but to assumed disabling effects based on such factors as the amount of skin involved, whether the condition is severe enough to require certain types of medication, and whether such severity is constant or intermittent depending on the amount of time for which the medication was prescribed.  This approach is in keeping with the fact that, as explained above, the rating criteria are not meant to compensate for specific signs or symptoms, but rather for the resulting disability in terms of the impact on one's ability to function in daily life and employment.  See 38 C.F.R. § 4.10.  Again, the rating criteria must generally be assumed to be adequate in this regard absent a specific showing to the contrary.  See 38 C.F.R. § 4.1.  As with symptoms and manifestations, the lack of specific examples or reference to how the skin disorder may affect one's ability to function under the ordinary conditions of daily life and employment cannot in itself be a basis for extraschedular referral, when such functional impairment is already built into the schedular evaluations themselves.  See id.  Their adequacy in this larger respect is a policy determination inapposite to the role of the Board or adjudicator. 

To review, the fact that a particular symptom or manifestation may not be mentioned in the rating criteria does not in itself show an exceptional or unusual disability picture.  In this regard, all schedular criteria are meant to take into account the average impairment in earning capacity resulting from service-connected disabilities.  See 38 C.F.R. § 4.1.  Their basis is one's ability to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. § 4.10 (2015); see also § 4.21 (2015) ("[c]oordination of rating with impairment of function will . . . be expected in all instances").  Viewed in this light, although a particular diagnostic code may provide for evaluations of a disability in terms of objective clinical data rather than in terms of symptoms, as is the case with dermatitis, eczema, and ichthyoses, the purpose of the schedular ratings with their corresponding criteria keyed to graded levels of evaluation is necessarily to provide compensation for the symptoms and functional impairment caused by the disability in question, particularly with regard to how they affect earning capacity.  See 38 C.F.R. §§ 4.1, 4.10, 4.21 (2015).  

By the same token, although specific examples of functional impairment in the context of work and daily activities may not be mentioned in the criteria, the criteria are necessarily designed with a view toward compensating for such impairment.  As stated in 38 C.F.R. § 4.10, the basis of disability evaluations is the ability of the body as a whole, or of the psych, or of a system or organ of the body, to function under the ordinary conditions of daily life including employment.  Thus, it must be assumed that even when the criteria are cast solely in terms of objective clinical data that form the basis of the disability evaluation, the actual impairment caused by the disability under ordinary conditions of life and work is already built into their design, in light of § 4.10.

It also bears re-emphasizing that the schedular ratings are averages and need not completely account for each individual veteran's circumstances in order to be adequate for evaluation purposes.  See Thun, 22 Vet. App. at 114; see also 38 C.F.R. § 4.21 (2015) (providing that in view of the number of atypical instances, it is not expected that all cases will show all the findings specified in the criteria, but that coordination of rating with impairment of function will be expected in all instances).  Thus, the fact that the disability may impose external challenges or circumstances unique to the claimant and not specifically mentioned in the criteria does not alone show that application of the regular schedular standards is impractical.  Cf. VAOPGCPREC 6-96 (August 16, 1996) (holding that the fact that circumstances specific to a claimant may cause the effects of a service-connected disability to be more profound in that claimant's case does in itself provide a basis for extraschedular referral).  

Accordingly, the fact that the Veteran has reported waking up at night due to his skin condition, that he uses a humidifier, and that he experiences pain when he showers, among other situational difficulties, does not establish an exceptional or unusual disability picture even though these challenges or circumstances are not specifically mentioned in the schedular criteria.  Rather, the direct clinical manifestations of the skin disorder, such as dry and scaling skin, and the diagnosis or diagnoses rendered on the basis of such manifestations, determine the rating criteria to be applied, and it must be assumed that the applicable rating criteria adequately compensate for the functional impairment experienced in the context of daily life and employment.  See 38 C.F.R. §§ 4.1, 4.10. 

If the Veteran's bleeding or other manifestations were such that they caused additional disability not contemplated by DC's 7806 and 7824, then a separate rating may be warranted for the associated disability, or extraschedular referral may be in order.  In this case, the Veteran's intermittent bleeding has not caused disability beyond or distinct from what is contemplated by DC's 7806 and 7824, and the Board has already explained both why bleeding may already be specifically contemplated by these DC's even though not specifically mentioned therein, or does not render their application impractical, since they are not designed to compensate for each and every sign and symptom, but rather for the resulting overall disability.  As noted above, the resulting disability in terms of daily functional and occupational impairment is itself usually not described in the rating criteria, but is built into the schedular standards.  See 38 C.F.R. §§ 4.1, 4.10.  Thus, there must be affirmative evidence that the disability in question not only does not fit squarely into their framework-which is designed to be broad enough to encapsulate many possible variations of a given disability but by the same token may not always thoroughly describe each individual case (indeed may not describe any individual case given their generality)-but is "so exceptional or unusual" as to render their application impractical.  See Thun, 22 Vet. App. at 114.  

With regard to the Veteran's reported irritability associated with his skin disorder, the evidence does not show that his irritability itself is an additional disability or causes additional impairment in earning capacity beyond what is already compensated by DC's 7806 and 7824.  

With respect to occupational impairment, the fact that a disability interferes with employment "cannot constitute an 'exceptional or unusual' circumstance rendering application of the rating schedule impractical."  VAOPGCPREC 6-96.  In this regard, the rating schedule itself is based upon the average impairment of earning capacity due to service connected disability, and thus "application of the rating schedule clearly recognizes that the rated disability interferes with employment."  Id.; see also 38 C.F.R. § 4.1; Thun, 22 Vet. App at 118-19 (holding, in pertinent part, that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Thus, a finding that interference with employment can satisfy the first Thun factor would essentially collapse the first two Thun factors into one, and be inconsistent with the fact that interference with employment is already contemplated by the rating schedule, and indeed forms its very basis.

With the above principles in mind, the challenges reported by the Veteran show difficulties consistent with a skin disability.  They do not show manifestations different from, or more severe than, the levels of disability compensated by the rating criteria such as to render their application impractical.  

In sum, for the reasons explained above, there are no disabling effects of the Veteran's skin disorder not accounted for under the schedular criteria such as to render their application impractical, even if a given sign, symptom, or example of functional impairment or external challenge is not specifically mentioned in the rating criteria.  See Thun, 22 Vet. App. at 115; 38 C.F.R. § 3.321(b).  

Accordingly, the available schedular evaluations are adequate to rate this disability, and the first step of the inquiry is not satisfied.  See id.  In the absence of this threshold finding, the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, is moot.  See Thun at 118-19.  Therefore, the Board will not refer the evaluation of the Veteran's skin disorder for extraschedular consideration.  See id.; 38 C.F.R. § 3.321(b).  

The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the combined effects of a veteran's service-connected disabilities may also require consideration in determining whether the schedular evaluations are adequate under § 3.321(b)(1).  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014) (observing that "§ 3.321(b)(1) performs a gap-filling function [that] accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented"). 

In Johnson, several service-connected disabilities were on appeal in terms of the ratings assigned, which also raised the issue of whether their combined impact was adequately captured by the regular schedular standards.  See id. at 1363.  That case also involved the issue of entitlement to TDIU, which similarly requires consideration of the combined effects of service-connected disabilities.  See id.; see also 38 C.F.R. §§ 3.340, 4.16.  In this case, unlike Johnson, only the evaluation of the Veteran's skin disorder is on appeal before the Board, and all symptoms and functional impairment associated with it have been considered in determining whether a higher rating is warranted, including whether the schedular criteria are adequate to rate this disability, as shown in the above discussion.  Neither the adequacy of the individual ratings assigned other service-connected disabilities, nor the adequacy of their combined evaluation, has been raised.  Accordingly, the evaluation of the Veteran's skin disorder does not encompass the issue of whether the schedular criteria are adequate to compensate for the combined effects of multiple service-connected disabilities.


In sum, the preponderance of the evidence weighs against an initial rating greater than 30 percent prior to August 30, 2002 for the Veteran's skin disorder.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to an initial rating greater than 30 percent prior to August 30, 2002 is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  A rating of 60 percent, but no higher, is granted as of August 30, 2002 for the Veteran's skin disorder. 


ORDER

Entitlement to an initial rating of 60 percent, but no higher, is granted as of August 30, 2002 for ichthyosis vulgaris, subject to the laws and regulations governing payment of monetary benefits. 

Entitlement to an initial rating greater than 30 percent prior to August 30, 2002 for ichthyosis vulgaris is denied. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


